Title: To James Madison from Robert Smith, 11 December 1810
From: Smith, Robert
To: Madison, James


Sir,
Department of State December 11th. 1810.
The funds, which had been provided by law for the relief and protection of destitute American Seamen in foreign Countries, have been rendered this year inadequate to their contemplated object by the extensive seizures of our vessels in Europe, and the effect thereof on the situation of the crews. The advances, which have been necessarily made by our Ministers and Consuls to supply the wants of these seamen and to procure them passages to the United States, have greatly exceeded the amount of these appropriated funds. Of these advances accounts, requiring immediate reimbursement, have already been rendered to the amount of 75,500 dollars, and it is apprehended that others may yet be received.
As these accounts cannot be paid under any existing law, it is respectfully proposed to submit to the consideration of Congress the propriety of passing a law, which will appropriate a sum of money for the repayment of the advances of which accounts have already been exhibited and which, at the same time, will provide for any similar expences that may have occurred or may occur during the present or the ensuing year. With this view I have the honor of laying before you the enclosed estimate. With sentiments of great respect and Consideration, I have the honor to be Sir, your most Obt Sert
R Smith
 
[Enclosure]

Estimate

For reimbursing advances made by the Bankers under the direction of any of the Ministers of the United States, and by Consuls, for the relief of destitute American Seamen, and for discharging engagements entered into by the Consuls for their passages home, during the present year; and for defraying moreover such expences of a like nature as may be necessarily incurred during the year 1811
}
Dollars 100,000


Department of State December 11th. 1810.




R Smith.
